DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 11/24/2020 has been entered and fully considered.
Claims 1-20 have been canceled.
Claims 21-40 have been newly added.
Claims 21-40 pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Patent 10,783,778 filed 10/20/2017.

Claim Objections
Claims 26 and 35 are objected to because of the following informalities:  There is a period after the term source on line 3. Examiner believes this is a typographical error. It should be a comma. Appropriate correction is required.
Claims 31-38 are objected to because of the following informalities: in line 1 of the claims, the claims state "...The method...", however the applicant disclosed in line 1 of claim 30 "A computer-implemented method...” The examiner interprets that the applicant is referring to the previously disclosed computer-implemented method. Appropriate correction is required (i.e., "The computer-implemented method").

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-22, 30-31, and 39 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 6, 10, and 17-18 of Schlesinger et al., U.S. Patent 10,783,778. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 21-22, 30-31, and 39 of the instant application were fully disclosed in and covered by the claims 1, 6, 10, and 17-18 of U.S. Patent 10,783,778, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 21, 30, and 39.
Claims 21, 30, and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 21, 30, and 39 are directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
	“calculate a first confidence score for the first traffic-related data": A person of ordinary skill in the art can mentally calculate a confidence score for certain data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"determine, based on the first confidence score, that the first traffic-related data is accurate": A person of ordinary skill in the art can determine if data is accurate. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	“provide, in response to the request, at least a portion of the accurate traffic-related data, the portion comprising the first traffic-related data”: A person of ordinary skill in the art can provide access for data to devices. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “receive a first traffic-related data from a first traffic-related data source”, “receive a second traffic-related data from a second traffic-related data source”, “update a data store with the first traffic-related data based on the determination that the first traffic-related data is accurate, the data store comprising accurate traffic-related data, the accurate traffic-related data having been previously determined to be accurate based on corresponding calculated confidence scores”, and “receive a request for traffic data from a first traffic data client”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “processing device” and “storage device” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 28, 30-34, and 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kyomitsu et al. (USPGPub 2014/0160295) in view of Khasis (USPGPub 2017/0262790).	As per claim 21, Kyomitsu discloses a system for brokering traffic data, the system comprising: 	at least one processing device (see at least Figure 4; processing unit 404); and 	at least one computer readable data storage device storing instructions that, when executed by the at least one processing device (see at least paragraph 0040; wherein for the computer 402, the drives and media accommodate the storage of any data in a suitable digital format. Although the description of computer-readable media above refers to a HDD, a removable magnetic diskette, and a removable optical media such as a CD or DVD, it should be appreciated by those skilled in the art that other types of media which are readable by a computer, such as zip drives, magnetic cassettes, flash memory cards, cartridges, and the like, may also be used in the exemplary operating environment, and further, that any such media may contain computer-executable instructions for performing the methods of the disclosure), cause the system to broker traffic data between traffic data sources and traffic data clients, wherein, in brokering the traffic data (see at least paragraph 0020; wherein based on the subset of the data received, the subset can be analyzed and a determination can be made (e.g., at the one or more remote servers 102, etc.) as to whether one or more potential road conditions are associated with a probability above a threshold value. If one or more potential road conditions are determined to have a probability above the threshold value, an alert or notification can be sent to vehicles such as vehicle 106 when approaching the location associated with the potential road condition(s), which can be received via transceiver 214 (as discussed elsewhere herein, an alert or notification can also be sent to an entity responsible for maintenance of the road surface 104). A user interface 216 can be included that can provide a driver with alerts or notifications of potential road conditions before the driver reaches them), the system is operative or configured to: 		receive a first traffic-related data from a first traffic-related data source (see at least paragraph 0023; wherein the method can begin at 302 by receiving (e.g., at one or more remote servers 102, etc.) data associated with a location from one or more vehicles 106. Location data (e.g., via GPS, etc.) of the vehicles 106 can be used to determine the location of the potential road condition); 				receive a second traffic-related data from a second traffic-related data source, the first and second traffic-related data sources being independent of one another (see at least paragraph 0023; wherein the method can begin at 302 by receiving (e.g., at one or more remote servers 102, etc.) data associated with a location from one or more vehicles 106. Location data (e.g., via GPS, etc.) of the vehicles 106 can be used to determine the location of the potential road condition); 		calculate a first confidence score for the first traffic-related data (see at least paragraph 0024; wherein the first subset of the data can be analyzed to determine a probability associated with the potential road condition. Optionally, in 308, at least a second subset of the data received from a second vehicle of the one or more vehicles 106 can be identified as associated with the potential road condition, for example, based on being associated with the same location. Then, in 310, if the second subset data was identified in 308, the second subset can be analyzed, and the probability associated with the potential road condition can be adjusted based at least in part on the analysis of the second subset, which can involve increasing or decreasing the probability, depending on whether the second subset of data indicates the presence or absence of the potential road condition); 		determine, based on the first confidence score, that the first traffic-related data is accurate (see at least paragraph 0025; wherein at 312, a determination can be made as to whether the probability associated with the potential road condition exceeds a threshold value. Then, at act 314, an alert or notification can be provided to at least one forthcoming vehicle of the one or more vehicles 106 upon approaching the location. The threshold can be arbitrarily set at 65% of vehicles passing in the area detecting the road condition). Kyomitsu does not explicitly mention update a data store with the first traffic-related data based on the determination that the first traffic-related data is accurate, the data store comprising accurate traffic-related data, the accurate traffic-related data having been previously determined to be accurate based on corresponding calculated confidence scores; receive a request for traffic data from a first traffic data client; provide, in response to the request, at least a portion of the accurate traffic-related data, the portion comprising the first traffic-related data	However Khasis does disclose:	update a data store with the first traffic-related data based on the determination that the first traffic-related data is accurate, the data store comprising accurate traffic-related data, the accurate traffic-related data having been previously determined to be accurate based on corresponding calculated confidence scores (see at least paragraph 0047; wherein the traffic module 120 may update real-time traffic information and store historical traffic information in the traffic database 122 based on information provided by one or more sensors positioned to record traffic data on road segments, such as, e.g., a speed radar to determine traffic speed, and/or a sensor positioned in vehicles being operated by the user 104, such as, e.g., a vehicle position tracking device and an internal or external temperature sensor. For example, measurements of vehicle speed on a segment of a road may allow the traffic module 120 to determine whether the segment is congested); 		receive a request for traffic data from a first traffic data client (see at least paragraph 0049; wherein the traffic module 120 transmits real-time traffic information and historical traffic information stored in the traffic database 122 to the prediction module 136 upon request); and 		provide, in response to the request, at least a portion of the accurate traffic-related data, the portion comprising the first traffic-related data (see at least paragraph 0049; wherein the traffic module 120 transmits real-time traffic information and historical traffic information stored in the traffic database 122 to the prediction module 136 upon request).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Khasis with the teachings as in Kyomitsu. The motivation for doing so would have been to improve future route optimizations, see Khasis paragraph 0127.	As per claims 22, 31, and 40, Kyomitsu discloses wherein the first confidence score for the first traffic-related data is calculated based on the second traffic-related data corroborating the first traffic-related data (see at least paragraph 0024; wherein the first subset of the data can be analyzed to determine a probability associated with the potential road condition. Optionally, in 308, at least a second subset of the data received from a second vehicle of the one or more vehicles 106 can be identified as associated with the potential road condition, for example, based on being associated with the same location. Then, in 310, if the second subset data was identified in 308, the second subset can be analyzed, and the probability associated with the potential road condition can be adjusted based at least in part on the analysis of the second subset, which can involve increasing or decreasing the probability, depending on whether the second subset of data indicates the presence or absence of the potential road condition).	As per claims 23 and 32, Kyomitsu discloses wherein the second traffic-related data is determined to corroborate the first traffic-related data if a deviation between the first and second traffic-related data is less than a tolerance level (see at least paragraph 0024; wherein the first subset of the data can be analyzed to determine a probability associated with the potential road condition. Optionally, in 308, at least a second subset of the data received from a second vehicle of the one or more vehicles 106 can be identified as associated with the potential road condition, for example, based on being associated with the same location. Then, in 310, if the second subset data was identified in 308, the second subset can be analyzed, and the probability associated with the potential road condition can be adjusted based at least in part on the analysis of the second subset, which can involve increasing or decreasing the probability, depending on whether the second subset of data indicates the presence or absence of the potential road condition).	As per claims 24 and 33, Kyomitsu discloses wherein the first confidence score for the first traffic-related data is calculated based on a first credibility coefficient associated with the first traffic-related data source (see at least paragraph 0024; wherein the first subset of the data can be analyzed to determine a probability associated with the potential road condition. Optionally, in 308, at least a second subset of the data received from a second vehicle of the one or more vehicles 106 can be identified as associated with the potential road condition, for example, based on being associated with the same location. Then, in 310, if the second subset data was identified in 308, the second subset can be analyzed, and the probability associated with the potential road condition can be adjusted based at least in part on the analysis of the second subset, which can involve increasing or decreasing the probability, depending on whether the second subset of data indicates the presence or absence of the potential road condition).	As per claims 25 and 34, Kyomitsu discloses wherein the first credibility coefficient associated with the first traffic-related data source is increased when the first traffic-related data is corroborated by the second traffic-related data (see at least paragraph 0024; wherein the first subset of the data can be analyzed to determine a probability associated with the potential road condition. Optionally, in 308, at least a second subset of the data received from a second vehicle of the one or more vehicles 106 can be identified as associated with the potential road condition, for example, based on being associated with the same location. Then, in 310, if the second subset data was identified in 308, the second subset can be analyzed, and the probability associated with the potential road condition can be adjusted based at least in part on the analysis of the second subset, which can involve increasing or decreasing the probability, depending on whether the second subset of data indicates the presence or absence of the potential road condition).	As per claim 28, Kyomitsu discloses wherein the system is further operative or configured to: calculate a second confidence score for the second traffic-related data; and determine, based on the second confidence score, that the second traffic-related data is accurate; wherein the second confidence score for the second traffic-related data is calculated based on the first traffic-related data corroborating the second traffic-related data (see at least paragraph 0024; wherein the first subset of the data can be analyzed to determine a probability associated with the potential road condition. Optionally, in 308, at least a second subset of the data received from a second vehicle of the one or more vehicles 106 can be identified as associated with the potential road condition, for example, based on being associated with the same location. Then, in 310, if the second subset data was identified in 308, the second subset can be analyzed, and the probability associated with the potential road condition can be adjusted based at least in part on the analysis of the second subset, which can involve increasing or decreasing the probability, depending on whether the second subset of data indicates the presence or absence of the potential road condition).	As per claim 30, Kyomitsu discloses a computer-implemented method for brokering traffic data between traffic data sources and traffic data clients, the method comprising: 	receiving a first traffic-related data from a first traffic-related data source (see at least paragraph 0023; wherein the method can begin at 302 by receiving (e.g., at one or more remote servers 102, etc.) data associated with a location from one or more vehicles 106. Location data (e.g., via GPS, etc.) of the vehicles 106 can be used to determine the location of the potential road condition); 		receiving a second traffic-related data from a second traffic-related data source, the first and second traffic-related data sources being independent of one another (see at least paragraph 0023; wherein the method can begin at 302 by receiving (e.g., at one or more remote servers 102, etc.) data associated with a location from one or more vehicles 106. Location data (e.g., via GPS, etc.) of the vehicles 106 can be used to determine the location of the potential road condition); 	calculating a first confidence score for the first traffic-related data (see at least paragraph 0024; wherein the first subset of the data can be analyzed to determine a probability associated with the potential road condition. Optionally, in 308, at least a second subset of the data received from a second vehicle of the one or more vehicles 106 can be identified as associated with the potential road condition, for example, based on being associated with the same location. Then, in 310, if the second subset data was identified in 308, the second subset can be analyzed, and the probability associated with the potential road condition can be adjusted based at least in part on the analysis of the second subset, which can involve increasing or decreasing the probability, depending on whether the second subset of data indicates the presence or absence of the potential road condition); 	determining, based on the first confidence score, that the first traffic-related data is accurate (see at least paragraph 0025; wherein at 312, a determination can be made as to whether the probability associated with the potential road condition exceeds a threshold value. Then, at act 314, an alert or notification can be provided to at least one forthcoming vehicle of the one or more vehicles 106 upon approaching the location. The threshold can be arbitrarily set at 65% of vehicles passing in the area detecting the road condition). Kyomitsu does not explicitly mention updating a data store with the first traffic-related data based on the determination that the first traffic-related data is accurate, the data store comprising accurate traffic-related data, the accurate traffic-related data having been previously determined to be accurate based on corresponding calculated confidence scores;  receiving a request for traffic data from a first traffic data client; and providing, in response to the request, at least a portion of the accurate traffic-related data, the portion comprising the first traffic-related data.	However Khasis does disclose:	updating a data store with the first traffic-related data based on the determination that the first traffic-related data is accurate, the data store comprising accurate traffic-related data, the accurate traffic-related data having been previously determined to be accurate based on corresponding calculated confidence scores (see at least paragraph 0047; wherein the traffic module 120 may update real-time traffic information and store historical traffic information in the traffic database 122 based on information provided by one or more sensors positioned to record traffic data on road segments, such as, e.g., a speed radar to determine traffic speed, and/or a sensor positioned in vehicles being operated by the user 104, such as, e.g., a vehicle position tracking device and an internal or external temperature sensor. For example, measurements of vehicle speed on a segment of a road may allow the traffic module 120 to determine whether the segment is congested); 	receiving a request for traffic data from a first traffic data client (see at least paragraph 0049; wherein the traffic module 120 transmits real-time traffic information and historical traffic information stored in the traffic database 122 to the prediction module 136 upon request); and 	providing, in response to the request, at least a portion of the accurate traffic-related data, the portion comprising the first traffic-related data (see at least paragraph 0049; wherein the traffic module 120 transmits real-time traffic information and historical traffic information stored in the traffic database 122 to the prediction module 136 upon request).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Khasis with the teachings as in Kyomitsu. The motivation for doing so would have been to improve future route optimizations, see Khasis paragraph 0127.	As per claim 39, Kyomitsu discloses a computer readable storage device including computer readable instructions, which when executed by a processing unit (see at least Figure 4; processing unit 404) is operative or configured to broker traffic data between traffic data sources and traffic data clients, wherein in brokering the traffic data (see at least paragraph 0020; wherein based on the subset of the data received, the subset can be analyzed and a determination can be made (e.g., at the one or more remote servers 102, etc.) as to whether one or more potential road conditions are associated with a probability above a threshold value. If one or more potential road conditions are determined to have a probability above the threshold value, an alert or notification can be sent to vehicles such as vehicle 106 when approaching the location associated with the potential road condition(s), which can be received via transceiver 214 (as discussed elsewhere herein, an alert or notification can also be sent to an entity responsible for maintenance of the road surface 104). A user interface 216 can be included that can provide a driver with alerts or notifications of potential road conditions before the driver reaches them), the processing unit is operative or configured to: 	receive a first traffic-related data from a first traffic-related data source (see at least paragraph 0023; wherein the method can begin at 302 by receiving (e.g., at one or more remote servers 102, etc.) data associated with a location from one or more vehicles 106. Location data (e.g., via GPS, etc.) of the vehicles 106 can be used to determine the location of the potential road condition); 	receive a second traffic-related data from a second traffic-related data source, the first and second traffic-related data sources being independent of one another (see at least paragraph 0023; wherein the method can begin at 302 by receiving (e.g., at one or more remote servers 102, etc.) data associated with a location from one or more vehicles 106. Location data (e.g., via GPS, etc.) of the vehicles 106 can be used to determine the location of the potential road condition); 	calculate a first confidence score for the first traffic-related data (see at least paragraph 0024; wherein the first subset of the data can be analyzed to determine a probability associated with the potential road condition. Optionally, in 308, at least a second subset of the data received from a second vehicle of the one or more vehicles 106 can be identified as associated with the potential road condition, for example, based on being associated with the same location. Then, in 310, if the second subset data was identified in 308, the second subset can be analyzed, and the probability associated with the potential road condition can be adjusted based at least in part on the analysis of the second subset, which can involve increasing or decreasing the probability, depending on whether the second subset of data indicates the presence or absence of the potential road condition); 	determine, based on the first confidence score, that the first traffic-related data is accurate (see at least paragraph 0025; wherein at 312, a determination can be made as to whether the probability associated with the potential road condition exceeds a threshold value. Then, at act 314, an alert or notification can be provided to at least one forthcoming vehicle of the one or more vehicles 106 upon approaching the location. The threshold can be arbitrarily set at 65% of vehicles passing in the area detecting the road condition). Kyomitsu does not explicitly mention update a data store with the first traffic-related data based on the determination that the first traffic-related data is accurate, the data store comprising accurate traffic-related data, the accurate traffic-related data having been previously determined to be accurate based on corresponding calculated confidence scores; receive a request for traffic data from a first traffic data client; and provide, in response to the request, at least a portion of the accurate traffic-related data, the portion comprising the first traffic-related data.	However Khasis does disclose:	update a data store with the first traffic-related data based on the determination that the first traffic-related data is accurate, the data store comprising accurate traffic-related data, the accurate traffic-related data having been previously determined to be accurate based on corresponding calculated confidence scores (see at least paragraph 0047; wherein the traffic module 120 may update real-time traffic information and store historical traffic information in the traffic database 122 based on information provided by one or more sensors positioned to record traffic data on road segments, such as, e.g., a speed radar to determine traffic speed, and/or a sensor positioned in vehicles being operated by the user 104, such as, e.g., a vehicle position tracking device and an internal or external temperature sensor. For example, measurements of vehicle speed on a segment of a road may allow the traffic module 120 to determine whether the segment is congested); 	receive a request for traffic data from a first traffic data client (see at least paragraph 0049; wherein the traffic module 120 transmits real-time traffic information and historical traffic information stored in the traffic database 122 to the prediction module 136 upon request); and 	provide, in response to the request, at least a portion of the accurate traffic-related data, the portion comprising the first traffic-related data (see at least paragraph 0049; wherein the traffic module 120 transmits real-time traffic information and historical traffic information stored in the traffic database 122 to the prediction module 136 upon request).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Khasis with the teachings as in Kyomitsu. The motivation for doing so would have been to improve future route optimizations, see Khasis paragraph 0127.

Claims 26-27 and 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kyomitsu et al. (USPGPub 2014/0160295), in view of Khasis (USPGPub 2017/0262790), and further in view of Borgyos et al. (USPGPub 2018/0342166).	As per claims 26 and 35, Kyomitsu and Khasis do not explicitly mention wherein the system is further operative or configured to: receive, from the first traffic-related data source. a first source-provided confidence score associated with the traffic-related data; wherein the first confidence score for the first traffic-related data is calculated based on the first source-provided confidence score.	However Borgyos does disclose:	wherein the system is further operative or configured to: receive, from the first traffic-related data source. a first source-provided confidence score associated with the traffic-related data; wherein the first confidence score for the first traffic-related data is calculated based on the first source-provided confidence score (see at least paragraphs 0022-0023; wherein generate a confidence score indicative of the uncertainty in the predicted flight path. For example, the confidence score can quantify the uncertainty in the current position of the aerial vehicle relative to the predicted flight path. Alternatively or additionally, the confidence score can quantify the uncertainty in the future position of the aerial vehicle relative to predicted flight path. The flight management computer can be further configured to transmit the confidence score to one or more computing devices located at a ground station, such as an air traffic control (ATC) tower. The computing device(s) can use the confidence score to determine whether the aerial vehicle is at risk of interfering with a predicted flight path for one or more aerial vehicles operating within a predetermined proximity of the aerial vehicle).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Borgyos with the teachings as in Kyomitsu and Khasis. The motivation for doing so would have been to improve the management of traffic in and around the area, see Borgyos paragraph 0023.	As per claims 27 and 36, Kyomitsu and Khasis do not explicitly mention wherein the first confidence score for the first traffic-related data is calculated based on a type of traffic condition identified by the first traffic- related data.	However Borgyos does disclose:	wherein the first confidence score for the first traffic-related data is calculated based on a type of traffic condition identified by the first traffic- related data (see at least paragraphs 0022-0023; wherein generate a confidence score indicative of the uncertainty in the predicted flight path. For example, the confidence score can quantify the uncertainty in the current position of the aerial vehicle relative to the predicted flight path. Alternatively or additionally, the confidence score can quantify the uncertainty in the future position of the aerial vehicle relative to predicted flight path. The flight management computer can be further configured to transmit the confidence score to one or more computing devices located at a ground station, such as an air traffic control (ATC) tower. The computing device(s) can use the confidence score to determine whether the aerial vehicle is at risk of interfering with a predicted flight path for one or more aerial vehicles operating within a predetermined proximity of the aerial vehicle).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Borgyos with the teachings as in Kyomitsu and Khasis. The motivation for doing so would have been to improve the management of traffic in and around the area, see Borgyos paragraph 0023.	As per claim 37, Kyomitsu discloses further comprising: calculating a second confidence score for the second traffic-related data; and determining, based on the second confidence score, that the second traffic-related data is accurate; wherein the second confidence score for the second traffic-related data is calculated based on the first traffic-related data corroborating the second traffic-related data (see at least paragraph 0024; wherein the first subset of the data can be analyzed to determine a probability associated with the potential road condition. Optionally, in 308, at least a second subset of the data received from a second vehicle of the one or more vehicles 106 can be identified as associated with the potential road condition, for example, based on being associated with the same location. Then, in 310, if the second subset data was identified in 308, the second subset can be analyzed, and the probability associated with the potential road condition can be adjusted based at least in part on the analysis of the second subset, which can involve increasing or decreasing the probability, depending on whether the second subset of data indicates the presence or absence of the potential road condition).

Claims 29 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kyomitsu et al. (USPGPub 2014/0160295), in view of Khasis (USPGPub 2017/0262790), and further in view of Mei et al. (USPGPub 2018/0053059).	As per claims 29 and 38, Kyomitsu and Khasis do not explicitly mention wherein the first traffic-related data is determined to be accurate more expeditiously than the second traffic-related data is determined to be accurate due to the first confidence score for the first traffic-related data being higher than the second confidence score for the second traffic-related data.	However Mei does disclose:	wherein the first traffic-related data is determined to be accurate more expeditiously than the second traffic-related data is determined to be accurate due to the first confidence score for the first traffic-related data being higher than the second confidence score for the second traffic-related data (see at least paragraph 0018; wherein a combination of candidates including one candidate from each region of interest may be selected and then a confidence score for each candidate of the combination may be determined for each possible state (e.g., green, yellow, red, occluded). The combination with the highest confidence scores for a particular state is selected and the particular state is the determined state).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Mei with the teachings as in Kyomitsu and Khasis. The motivation for doing so would have been to select the highest/best confidence score to improve the current state detection, see Mei paragraph 0018.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2002/0077741 – Provides outputting traffic information in a motor vehicle. In order to present the driver with traffic information in such a way that he can adapt his driving behaviour and/or his selection of a route for his journey to the respective current traffic situation in time, there is a provision that traffic messages are stored together with the respective position of the route section to which they relate. The positions of the traffic messages are then compared with the respective position of a motor vehicle in which the traffic information is to be output in order to detect the distances between the respective position of the traffic messages and the position of this motor vehicle. The traffic messages are then output sorted according to distances, starting with the smallest distance.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662